J. H. Gillis, P.J.
(dissenting). I respectfully dissent. I do not believe that this record contains competent evidence to support the WCAB’s finding of compliance with the notice provision of MCL *253418.381(1); MSA 17.237(381)(1). In Carter v Kelsey-Hayes Co, 386 Mich 610; 194 NW2d 326 (1972), the Supreme Court held that the employer must be informed not only of the injury, but that disability has resulted from that injury. Carter, supra, p 614. There is no question from the evidence presented in this case that defendant was aware of the injury of 1972 and of the continuing problems plaintiff subsequently experienced with the knee. This, however, is not enough. There must be evidence indicating that the employer was made aware that the knee problems were the reason for plaintiff’s decision to retire. The majority’s reasoning reminds me of the Latin criticism post hoc ergo propter hoc, i.e., merely because one event follows another does not mean that the first event caused the second. I do not believe that, because plaintiff experienced difficulties with his knee prior to his retirement, the defendant should be expected to know that the retirement was occasioned by the knee problems. The right of an employer to timely notice is an important and substantial right, the purpose of which is to provide an opportunity to inquire into the alleged injury while the facts are still accessible. Carter, supra, p 614; Whitley v Chrysler Corp, 373 Mich 469, 472; 130 NW2d 26 (1964). Here, the plaintiff did not file his petition for hearing until December 14, 1978, more than three years after the injury/ retirement date of October 31, 1975. Such being the case, it is clear to me that defendant was denied the protection afforded employers by the Worker’s Disability Compensation Act, thereby adversely affecting its ability to defend against this claim.
I would reverse.